Exhibit 99.1 Annual Shareholder Meeting December 5, 2012 © 2012. All rights reserved. © 2012. All rights reserved. 2 Safe Harbor Statement Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995:Any statements set forth in this presentation that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but are not limited to, such factors as unanticipated changes in product demand, increased competition, downturns in the economy, failure to comply with specific regulations pertaining to government projects, fluctuation of revenue due to the nature of project lifecycles, and other information detailed from time to time in the Company filings and future filings with the United States Securities and Exchange Commission. The forward-looking statements contained in this presentation are made only of this date, and the Company is under no obligation to revise or update these forward-looking statements. Table of Contents © 2012. All rights reserved. 3 •Strategic Vision •Markets Focus •Market Growth •Expansion Plans •Maximize Ranor Performance Strategic Vision 4 Expand the Company revenue to $100-million plus in the next 3 - 5 years; primarily through “organic growth” with strategic customers/products in the medical, defense, nuclear, alternative energy markets and constant review of “inorganic growth” through acquisition © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. Strategic Vision 5 •Product Solution involves supplying the engineering, large-parts, small parts (mechanical and electrical) in a complete/tested solution •Product Viability: Products must have long-term opportunity (>5-years) in order for the Company to justify investments and support predictable growth/profitability Electro/Mechanical Actuation Cylinder Assembled and Tested Assembly Small Value-ad Parts (Completed Assembly) Support and Install Frame (Completed Assembly) Sapphire Furnace “Product Solution” Solar Furnace “Piece Part” © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. Design Machine Fabrication Electrical Test Strategic Production Solutions © 2012. All rights reserved. 6 Nuclear Isotope and Fissile (pending) Transport Casks Proton Beam Cancer Treatment Gantries Carbon Black Furnaces GDEB/BAE: Multiple Confidential Virginia Class Product Assemblies Sapphire Furnaces PolySi Furnaces Diversified Market Growth © 2012. All rights reserved. 7 Transitioned from a single-site operation with one customer representing ~65% of revenues to a diversified platform, with growth opportunities in a variety of industries on two continents Medical: Exclusive manufacturer of Proton Beam Therapy Device Nuclear: Reactor components, fuel storage and transport casks Defense: Critical and classified naval product assemblies Alternative energy: Solar, Sapphire and PolySi vacuum furnaces Aerospace: Rocket Fuel Domes and Nozzles Medical Device Market © 2012. All rights reserved. 8 Medical products addressable market (Source: Espicom, 2010) •TPCS has been exclusively producing equipment for Mevion Medical Systems’ S250 cancer treatment unit •1,000 unit sales projected for the United States (Source ProNova Solutions) •Estimated Served Available Market (SAM) in US: $80-million/year •Technology allows patients to be re-treated •Radiotherapy CAGR 25% 2010 - 2020 (Source Journal of Clinical Oncology) PBRT is Indicated over conventional radiation treatment in: •Pediatric Cancer• Prostate Cancer •Brain Tumors • Head & Neck Cancer •Ocular Cancer• Lung Cancer •Liver Cancer• Bone/Spinal Cancer Conventional X-ray radiation therapyProton therapy Image of Mevion S250 Copyright Mevion Medical Systems Source: ProNova Solutions Nuclear Isotope Transport Cask •Resurgent markets: •6 U.S. plants under contract •52 China plants under contract •12 European plants in planning phase •Nuclear addressable markets •Estimated Served Available Market (SAM): $30-million/year •New construction: new generation advanced-passive nuclear plant construction required on a global basis ($9B - $14B/plant ) •NCR has approved the AP1000/AP1400 Reactors •Transport casks: NRC approved new isotope transport casks (fissile material in Q2 2013) •Nuclear fabricators are few and far between •Since 1980, 75% reduction in ASME N-stamp certificate holders in the US, 60% reduction internationally •Supply chain is critical path issue for reactor and casks suppliers •Ranor remains one of few ASME N-stamp certified fabricators of high- precision components to the nuclear industry •Positioned to capture market share to meet current and projected demand for product assemblies Nuclear Energy Market © 2012. All rights reserved. 9 Defense & Aerospace Market © 2012. All rights reserved. 10 •Navy addressable market •Spending for new navy ships (313 ship fleet target) $25B/year •Block 4 NEW Submarine Program Scheduled for release in 2013 •Block 5 NEW Submarine Program target release 2015 •Aircraft Carriers “Ford” and “Kennedy” under construction •Estimated Served Available Market (SAM): $40-million/year •Product Solutions for multiple defense contractors •Product assemblies and subassemblies for nuclear submarines •Subassemblies for aircraft carriers •Classified ITAR products for defense customers •Large- and small-scale fuel cell domes for commercial rocket booster cores •Jet engine test equipment for large jet engine manufacturers •Key supply chain relationships with several large defense contractors Renewable Energy Market © 2012. All rights reserved. 11 •Rapidly growing addressable market with strong long-term prospects •Estimated Served Available Market (SAM): $30-million/year •TechPrecision has produced more than 1,200 high temperature vacuum chambers for the solar and sapphire markets •WCMC division provides the quality operation to deliver chambers for the China and Asia Pacific markets •Ranor division provides the quality operation to deliver chambers for domestic requirements •Manufacture proprietary chambers for sapphire production •Sapphire (LED) $9.4-billion 2011; 20% CAGR through 2016 * •Future markets include consumer smart phones & tablets •Manufacture proprietary chambers for the solar industry •Solar forecasted growth: 22.7GW (2011) - 43.8GW (2015) ** •Expanding programs for high energy wave generation, hydro power and next-generation wind turbine •Renewable energy has strong long-term prospects * Source: Strategies Unlimited, LED Magazine March 2012 ** Source: IDC Energy Insights; December 13, 2011 Strategic RevenueOutlook/Market Growth 12 © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. 13 3 Ø20,625 sq. ft. with 50-Ton Crane 60-ft. under-hook ØIRB CapEx Plans: ~$6-7 million over 3-years ØTarget Ground-breaking: Q1 FY2014 ØTarget Completion: Q4 FY2014 ØIncremental Personnel: 48 Expansion Plans: © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. 14 © 2012. All rights reserved. Not for use or disclosure without the expressed written permission from TechPrecision Corp. ØSouth Carolina Ø68,000 sq. ft. with 50-Ton Crane 60-ft. under-hook ØDirect Water Access/Barge Shipment ØFeeder site for large-scale projects from Ranor ØTarget Ground-breaking: FY2015 ØIRB Financed CapEx: ~$10-12 million ØIncremental Personnel: 85 ØAll required Permits/Licenses received ØState provides Trained/Certified Personnel Expansion Plans: Maximizing Ranor’s Performance © 2012. All rights reserved. 15 •Organization Changes •New Operational Systems •New KPI Systems © 2012. All rights reserved. 16 Organization Changes James Molinaro CEO Rich Fitzgerald CFO Bob Francis President, Ranor Inc. Controller, Ranor Inc. Finance Manager, WCMC-Wuxi Tax Accountant, WCMC Machine Manager Fabrication Manager Sales Manager Dir. of Quality Engineering Manager Materials Manager (Purchasing, Planning & Scheduling) Ken Stephens Mngr, Nuclear Market Bill Hogenauer Dir. Business Devel. Dir. Financial Reporting Financial Plan & Analysis Office Manager Chris Poplaski President, WCMC Jiang Han CBO - China Position Upgrade PE Engineer: ASME PE Engineer: N-Stamp Director of Quality Machine Manager Fabrication Manager Program Manager Ranor Systems/Process Improvements © 2012. All rights reserved. 17 New Operational Systems/Process implemented at Ranor: •Management Quotation Approval •ERP Implementation •Order Entry Process •Root Cause Correction Analysis •Automated DL Entry Ranor Systems/Process: Examples © 2012. All rights reserved. 18 Management Quotation Approval: requires all department managers review and approve each quote before it is issued to the customer.
